In re Matt Larson applying for Supervisory and/or Remedial Writ from the 14th Judicial District Court No. 8964-88, Parish of Calcasieu Division “G” Court of Appeal, Third Circuit No.
Granted. The district court ruling reversing its prior order sealing the record of the in camera, ex parte hearing on defendant’s motion for funds for expert assistance is reversed. The earlier ruling of August 31,1989 sealing such record is reinstated.
WATSON, J., would deny on the showing made.
COLE, J., would deny believing Articles 719 and 725 of the C.Cr.P. compel denial.